Citation Nr: 9901398	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for skin rash due to 
exposure to Agent Orange.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scar of the left forearm.

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss disability.

5.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to August 
1973.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO (1) granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation; (2) granted 
service connection for shell fragment wound scar of the left 
forearm and assigned a noncompensable disability evaluation; 
(3) granted service connection for left ear hearing loss 
disability and assigned a noncompensable disability 
evaluation; (4) denied service connection for right ear 
hearing loss disability; and (5) denied service connection 
for skin rash due to Agent Orange.

After having perfected the issues on appeal, the appellants 
representative filed a VA Form 9 in September 1998.  He 
stated the following:

I wish to appeal (initiate the appellate 
process with an NOD or file a substantive 
appeal) all adjudicative determinations, 
or lack of adjudicative determinations, 
of which I should have been, but was not 
notified.  I am specifically referring to 
issues that were reasonably raised by the 
evidence in my VA records, that should 
have been inferred by the regional 
office. . . .

Therefore, I especially appeal all the 
inferred issues that should have been, 
but were not, considered by the regional 
office.  I do this in order for the Board 
of Veterans' Appeals (BVA or Board) to 
adjudicate all the issues connected with 
the evidence in my claims file in a 
timely fashion.  These inferred issues 
include, but are not limited to:

? extra-schedular consideration for any 
service[-]connected condition or 
combination of service[-]connected 
conditions;
? entitlement to individual 
unemployability;
? entitlement to service connection for 
any non-service[-]connected disability 
that may have been caused or aggravated 
by a service[-]connected condition;
? entitlement to prestabilization, 
convalescence or hospitalization 
benefits under 38 C.F.R. §§ 4.28, 4.29, 
4.30; and
? entitlement to consideration of benefits 
based on statutes, regulations, and 
directives of which I am unaware, in 
part, because the issues in my case were 
mischaracterized. . . . 

The Board will consider an extraschedular rating below; 
however, as to any other issue besides the ones noted on the 
cover page of this decision, the Board does not have 
jurisdiction over such issues such as individual 
unemployability; prestabilization, convalescence or 
hospitalization benefits; or any other inferred issue that 
the appellant alleges.  Absent a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of the claims for individual 
unemployability or any claim that the appellant alleges has 
been inferred by his statements or his records.  38 C.F.R. 
§ 19.13 (1998).  

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
agency of original jurisdiction (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure appellate review by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . .  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over any of these claims (except 
the extraschedular consideration) has not been satisfied.  
More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction must 
be considered.  Specifically, the Court would not remand a 
matter over which it had no jurisdiction.  Hazan v. Gober, 
10 Vet. App. 511 (1997).  The Court has also held that 
referral of a claim from the Board to the RO is appropriate 
when the Board does not have jurisdiction over such claim.  
Black v. Brown, 10 Vet. App. 279, 284 (1997).  If the 
appellant wishes to seek service connection for an issue that 
was not considered by the RO, he should submit an application 
for such with the RO.

If the appellant is serious about the claims that his 
representative raised in the VA Form 9, he should submit a 
formal claim for a total rating for compensation based upon 
individual unemployability (VA Form 21-8940).  The appellant 
should explain why he should be eligible for 38 C.F.R. 
§§ 4.28, 4.29, and 4.30 benefits.  In regard to any other 
benefit, the appellant is instructed to identify the specific 
benefit sought.

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he developed a skin rash 
following service from exposure to Agent Orange.  He states 
that the rash comes and goes.  He contends that he was 
exposed to noise in service and that service connection for 
right ear hearing loss disability is warranted.  The 
appellant contends that his shell fragment wound scar should 
be rated as 10 percent disabling because he has tingling in 
that arm and that left ear hearing loss disability should be 
rated at 10 percent.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that (1) the appellant has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for entitlement to service connection for skin rash 
and right ear hearing loss disability are well grounded; (2) 
the preponderance of the evidence is against an increased 
evaluation for shell fragment wound scar of the left forearm; 
and (3) the preponderance of the evidence is against an 
increased evaluation for left ear hearing loss disability.


FINDINGS OF FACT

1.  Competent evidence of a current diagnosis of a skin 
disability is not of record.

2.  Competent evidence of right ear hearing loss disability 
in service or within one year following service is not of 
record.

3.  Competent evidence of a nexus between the current 
diagnosis of right ear hearing loss disability and service is 
not of record.

4.  Shell fragment wound scar of the left forearm is 
currently manifested by a well-healed scar with no other 
abnormal findings.

5.  Left ear hearing loss disability is manifested by an 
average pure tone threshold of 51 decibels with 
discrimination ability of 94 percent correct.



CONCLUSIONS OF LAW

1.  The claim for service connection for skin rash due to 
exposure to Agent Orange is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for right ear hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Shell fragment wound scar of the left forearm is no more 
than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7805 (1998).

4.  Left ear hearing loss disability is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant honorably served our nation during a time of 
war.  He was injured in the Vietnam Era in the left forearm 
from multiple fragments.  He was awarded a Purple Heart.

I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
chronic disease, such as hearing loss (organic disease of 
the nervous system), service connection is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board notes that the appellant served on active duty 
during a time of war and was awarded a Purple Heart.  Thus, 
the appellant is a combat veteran and is entitled to 
application of 38 U.S.C.A. § 1154(b) (West 1991).

a.  Skin rash

Service medical records show that in April 1972, the 
appellant had an erythematous, versicular rash.  The 
impression was contact irritation dermatitis.  The separation 
examination reveals a normal clinical evaluation of the 
appellants skin, lymphatics.  In the report of medical 
history completed by the appellant at that time, he stated 
no to ever having or having now skin diseases.

The appellant underwent a VA examination in February 1996.  
The appellant reported an intermittent rash since 
approximately 1978 or 1979.  The intermittent rash  involved 
skin lesions without pain, burning, or anesthesia of involved 
skin.  The appellant denied any known treatment for any known 
skin disorder.  He denied any current skin rash or 
dermatological symptomatology.  The VA examiner further noted 
that the appellant had a history of intermittent erythematous 
skin eruptions on his legs bilaterally with occasional 
blisters on his feet.  The appellant reported that he would 
get intermittent redness and scaliness on the back of his 
hands bilaterally.  The VA examiner stated that the appellant 
did not have any dermatological abnormalities at the time and 
concluded, Since there are no current dermatological skin 
lesions, this examiner cannot establish a clinical diagnostic 
impression.  

In the appellants notice of disagreement, he stated that the 
rash would come and go and that it was related to exposure to 
Agent Orange.  

The claim for skin rash due to exposure to Agent Orange is 
not well grounded.  As stated above, the appellant is a 
combat veteran entitled to the application of 38 U.S.C.A. 
§ 1154(b).  Such section assists the veteran as to what 
happened in service, as opposed to the nexus and current 
disability requirements.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  Here, the appellant has not stated 
that the rash began in combat; rather, he has stated that the 
rash began in 1978 or 1979.  The appellant relates the rash 
to exposure to Agent Orange.  The RO has conceded that the 
appellant was exposed to Agent Orange.  However, the 
appellant has not brought forth evidence of a current 
diagnosis of a skin disability.  The Board is aware that the 
appellant has alleged that the rash is intermittent, but 
without a current diagnosis of a skin disability, it is 
impossible to grant service connection for such.

The Court has stated that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and 
held that [i]n the absence of proof of a present 
disability[,] there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis added); 
Rabideau, 2 Vet. App. at 143-44.  Because there is no 
evidence of a current and competent diagnosis of a skin rash, 
the Board must deny the claim as not well grounded.  Ibid.; 
see also Caluza, 7 Vet. App. at 505.  Although the appellant 
has stated that he thinks that he has a skin rash which is 
related to his exposure to Agent Orange, he is a layman and 
his opinion is not competent.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The appellants own, unsupported opinion does 
not give rise to a well-grounded claim.

The Board notes that the only skin disability which is 
associated with exposure to certain herbicide agents is 
chloracne or other acneform disease consistent with 
chloracne.  38 C.F.R. § 3.309(e) (1998).  Chloracne has not 
been diagnosis.  Additionally, the Board notes that in regard 
to the finding of contact dermatitis in service, such 
condition has never been diagnosed after service.



b.  Right ear hearing loss disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).

Service medical records reveal that on the entrance 
examination in June 1968, the appellants pure tone 
thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5

0
LEFT






In the report of medical history completed by the appellant 
at that time, he appellant stated no to ever having or 
having now hearing loss and stated yes to ever having or 
having now ear trouble.  The examiner noted that the 
appellant had an infected right ear after swimming years 
ago.  At separation, the appellants pure tone thresholds 
for the right ear, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

10
LEFT






In the report of medical history completed by the appellant 
at that time, he stated no to both ever having or having 
now ear, nose, or throat trouble and hearing loss.

The appellant underwent a VA audiological evaluation in 
February 1996.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
60
LEFT






Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The VA examiner gave a diagnosis 
of mild sensorineural hearing loss in the right ear.

At both entrance and separation from service, the hearing in 
his right ear was normal.  See Hensley, supra.  Based on the 
current audiological results, the appellant has a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
However, the appellant has not brought forth any competent 
medical evidence or a medical opinion linking the current 
right ear hearing loss disability to service or anything in 
service.  See Caluza, supra.  Additionally, the appellant has 
not brought forth a diagnosis of sensorineural hearing loss 
in the right ear within one year following discharge from 
service.  

The Board notes that the appellant is entitled to application 
of § 1154(b), which, as noted above assists the veteran as to 
what happened in service.  However, it must also be noted 
that the appellant has not specifically stated that his right 
ear hearing loss disability was incurred during combat.  
Rather, he has stated that he had a history of noise exposure 
in service and that right ear hearing loss disability should 
be service connected.  The Board concedes that the appellant 
was exposed to noise in service.  Regardless, the appellant 
is not competent to give lay evidence that he incurred a 
disease such as sensorineural hearing loss in service or 
within the one-year period following service.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494; see also Edenfield, 8 Vet. 
App. at 388.

Therefore, without a diagnosis of right ear hearing loss 
disability in service or within one year following separation 
and a competent medical opinion that the current diagnosis of 
sensorineural hearing loss, right ear, is related to service, 
the claim for service connection for right ear hearing loss 
disability is not well grounded and must be denied.  See 
Caluza, supra.

c.  General duty

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in May 1996 and a supplemental statement of the case in 
March 1997.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VAs duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).

II.  Increased evaluation

a.  Shell fragment wound, left forearm

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for shell fragment wound scar of the 
left forearm is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the ROs 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service medical records reveal that the appellant received 
multiple fragment wounds in his left forearm in November 
1969.  The examiner noted that the wounds were superficial 
and that there was no neurovascular injury.  A debridement 
and irrigation was done under local anesthesia.  The 
appellant was discharged to duty.  That same month, the 
appellant was seen again.  The examiner noted that it was too 
late to suture and that the wound was dressed and cleaned.  
At separation, examination of the appellants skin, 
lymphatics was normal.  

The appellant underwent a VA examination in February 1996.  
The VA examiner stated that the appellant had a gunshot wound 
of ulnar aspect of proximal left forearm in service in 1969.  
He stated that the appellant apparently had surgical repair 
with removal of bullet and commented that there was probably 
superficial soft tissue and muscle tissue injury only.  The 
VA examiner stated that there was no known damage to the 
skeletal system.  The appellant reported no current 
symptomatology except for occasional tingling and numbness of 
the left forearm and left hand with diffuse distribution 
without any other current symptomatology.  Examination of the 
musculoskeletal system and functional effects was negative.  
The VA examiner noted that the appellant had a well-healed 
gunshot wound scar on the proximal left forearm, but noted 
that there were no other abnormal findings.  The VA examiner 
stated that there was no unusual findings as to the position, 
shape, texture, length, width, color, or depth of the scar.  
There was no keloid formation, adherence, or herniation.  
Findings of inflammation, swelling, depression, vascular 
supply, and ulceration were normal or negative.  The scar was 
not tender or painful on objective demonstration.  Cosmetic 
effects were not applicable.  Limitation of the part affected 
was negative.  The diagnosis was status following gunshot 
wound of left forearm.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Diagnostic Code 7803 provides that scars which are manifested 
as superficial, poorly nourished, with repeated ulceration 
will be assigned a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  Diagnostic Code 7804 provides 
that scars which are manifested as superficial, tender, and 
painful on objective demonstration will be assigned a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  That Diagnostic Code also provides that the 
10 percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and that the rating may exceed the amputation value for the 
limited involvement.  Id.  Diagnostic Code 7805 provides that 
scars will be rated on limitation of function of part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for shell fragment wound scar of the left forearm.  
The VA examiner noted when examining the appellants scar 
that it was well healed and that there were no other abnormal 
findings.  There were no unusual findings as to the shape, 
texture, length, width, color, or depth of the scar.  
Inflammation, swelling, depression, vascular supply, and 
ulceration were normal or negative.  The scar was neither 
tender or painful on objective demonstration, nor did it 
limit the part affected.  Examination of the musculoskeletal 
system and functional effects was negative.  An evaluation in 
excess of noncompensable is not warranted.  See 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805.

The Board further notes that it has considered reviewing the 
appellants service-connected shell fragment wound scar of 
the left forearm under Diagnostic Codes 5307 and 5308, which 
address muscle injuries.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5307, 5308 (1998).  However, even if the appellants 
service-connected shell fragment wound scar of the left 
forearm was evaluated under those Diagnostic Codes, the 
appellants disability would be no more than noncompensably 
disabling.  See id.  A noncompensable evaluation is assigned 
when a muscle injury is slight.  See id.  Under 38 C.F.R. 
§ 4.56(a)(1)(iii), a slight muscle disability is 
characterized by a minimal scar with no evidence of fascial 
defect, atrophy, or impaired tonus.  Additionally, there is 
no impairment of function or metallic fragments retained in 
muscle tissue.  See id.  Here, the VA examiner made no 
clinical findings which would demonstrate any more than a 
slight disability.  He noted that the appellant may have had 
superficial and muscle tissue injury only, but stated that 
examination of the musculoskeletal system was negative.  
Functional effects were negative.  In order to warrant a 
moderate disability under these Diagnostic Codes, the 
appellants shell fragment wound scar of the left forearm 
would need to demonstrate some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See id at (a)(2)(iii).  As stated above, the VA examiner 
stated that the appellant had superficial and muscle tissue 
injury only, which is indicative of no more than a slight 
disability under 38 C.F.R. § 4.56 and would not warrant any 
more than a noncompensable evaluation under Diagnostic Codes 
5307 and 5308.

If the appellants evaluation was evaluated under Diagnostic 
Codes 5307 and 5308, it is unclear as to whether DeLuca v. 
Brown, 8 Vet. App. 202 (1995), specifically, 38 C.F.R. § 4.40 
and 4.45 (1998), is applicable to gunshot and shell fragment 
wounds in light of Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(Court held that DeLuca was limited to disabilities 
predicated on limitation of motion).  However, assuming that 
the analysis in DeLuca is applicable to the appellants shell 
fragment wound scar of the left forearm, a compensable 
evaluation based upon functional impairment is not warranted.  
The evidence has shown that the appellant does not have 
painful motion, limited motion, more movement than normal, 
weakness, excess fatigability, or incoordination to warrant 
an evaluation in excess of 0 percent.  See 38 C.F.R. § 4.40, 
4.45.

The appellant is competent to report his symptoms.  He has 
stated that he gets numbness and tingling in his left 
forearm, but stated that there was no other current 
symptomatology.  However, to the extent that the appellant 
states that his service-connected shell fragment wound scar 
of the left forearm warrants a compensable evaluation, the 
medical findings do not support his contentions.  The VA 
examiner made specific findings that the appellant had a 
well-healed scar on his forearm and no other abnormal 
findings.  Examination of the musculoskeletal system and 
functional effects was negative.  The Board attaches far 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the appellants 
statements, even if sworn, in support of a claim for monetary 
benefits.  As stated above, the evidence does not support an 
evaluation in excess of 0 percent.  The preponderance of the 
evidence is against the appellant claim for an increased 
evaluation for shell fragment wound scar of the left forearm, 
and there is no doubt to be resolved.

b.  Left ear hearing loss disability

Service connection for left ear hearing loss disability was 
granted by means of an April 1996 rating decision and 
assigned a noncompensable evaluation.  Because the method of 
testing hearing loss disability and the method of evaluating 
hearing loss disability has changed, the Board does not 
report the prior results.  

The appellant underwent a VA audiological evaluation in 
February 1996.  Pure tone thresholds for the right ear, in 
decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT





LEFT

10
25
90
80

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluations for defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability of service-connected defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85 and Part 4, Diagnostic Codes 6100 to 6110 
(1998).

The United States Court of Veterans appeals has noted that the 
assignment of disability ratings for hearing impairment are 
derived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations produce a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 6100.  The appellant has not reported specific 
complaints of hearing loss in his left ear except that he 
feels that a 10 percent disability evaluation is warranted.  
The Board finds the preponderance of the evidence is against 
the claim, and an increased evaluation for left ear hearing 
loss disability is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, 3 Vet. App. at 349. 



ORDER

Service connection for skin rash due to exposure to Agent 
Orange and for right ear hearing loss disability is denied.  
Increased evaluations for shell fragment wound scar of the 
left forearm and left ear hearing loss disability are denied.


REMAND

As to the appellants claim for an increased evaluation for 
post-traumatic stress disorder, the Board notes that while 
this appeal was pending, the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq. was amended, 
effective November 7, 1996.  The RO has considered the 
appellants service-connected post-traumatic stress disorder 
under the old criteria only.  Therefore, these changes in the 
regulations will require readjudication of the increased 
evaluation for post-traumatic stress disorder on appeal in 
order to incorporate relevant consideration of the amended 
rating criteria.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam).  Additionally, the Board finds that a 
new examination is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA psychiatric evaluation.  The 
examiner must be provided with the 
appellants claims folder and must review 
the appellants medical history.  The 
examiner should be given a copy of the 
new rating criteria for mental disorders 
and should address each element in the 
rating criteria.  Additionally, the 
examiner should assign a Global 
Assessment of Functioning score.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) and discuss 
the symptoms the appellant has from the 
GAF score assigned.  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

2.  The RO should readjudicate the 
evaluation assigned to the appellants 
service-connected post-traumatic stress 
disorder pursuant to the revised rating 
criteria.  The RO is to address the 
Global Assessment of Functioning score of 
55 assigned to the appellant in the 
February 1996 psychiatric evaluation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
